       Case 2:19-cr-00191-WFN             ECF No. 119        filed 07/27/21      PageID.353 Page 1 of 4
 PROB 12C                                                                                 Report Date: July 27, 2021
(6/16)

                                       United States District Court                                 FILED IN THE
                                                                                                U.S. DISTRICT COURT
                                                                                          EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                            Jul 27, 2021
                                        Eastern District of Washington                         SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Russell Paul Nickerson                    Case Number: 0980 2:19CR00191-WFN-1
 Address of Offender:                                        , Washington 99208
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: June 16, 2020
 Original Offense:          Possession of Counterfeit Currency, 18 U.S.C. § 472
 Original Sentence:         Probation - 60 months            Type of Supervision: Supervised Release

 Revocation Sentence:       Prison - 10 months
 (August 21, 2020)          TSR - 36 months
 Asst. U.S. Attorney:       James Goeke                      Date Supervision Commenced: April 14, 2021
 Defense Attorney:          Roger Peven                      Date Supervision Expires: April 13, 2024


                                          PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Special Condition # 6: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: It is alleged that Mr. Nickerson violated the terms of his supervised
                        release by consuming controlled substances, heroin and methamphetamine, on or about July
                        14, 2021.

                        On April 14, 2021, supervision commenced in this matter. On April 21, 2021, a supervision
                        intake was completed. The conditions of supervision were reviewed with him. He signed
                        his judgment acknowledging an understanding of the conditions imposed by the Court, to
                        include the above-noted special condition number 6.

                        On July 15, 2021, Mr. Nickerson reported to the U.S. Probation Office and was directed to
                        submit to urinalysis testing. Mr. Nickerson was found to have a device commonly used to
     Case 2:19-cr-00191-WFN        ECF No. 119          filed 07/27/21       PageID.354 Page 2 of 4
Prob12C
Re: Nickerson, Russell Paul
July 27, 2021
Page 2

                 defeat urinalysis testing located on his person, a thin blue tube connected to another tube,
                 which Mr. Nickerson reported was located inside his rectum.

                 He later admitted to the use of heroin and methamphetamine and signed a drug use
                 admission form indicating he used these substances on July 14, 2021.
          2      Standard Condition # 13: You must follow the instructions of the probation officer related
                 to the conditions of supervision.

                 Supporting Evidence: It is alleged that Mr. Nickerson violated the terms of his supervised
                 release by using a device in an effort to defeat or falsify a urinalysis test on or about July 15,
                 2021.

                 On April 14, 2021, supervision commenced in this matter. On April 21, 2021, a supervision
                 intake was completed. The conditions of supervision were reviewed with him. He signed
                 his judgment acknowledging an understanding of the conditions imposed by the Court, to
                 include the above-noted standard condition number 13. That same day the substance abuse
                 testing instructions were reviewed with Mr. Nickerson, which he subsequently signed.
                 Number 16 of the testing instructions noted the following: you shall not use any product or
                 device of any kind that is used to defeat or falsify a urinalysis test.

                 On July 15, 2021, Mr. Nickerson reported to the U.S. Probation Office and was directed to
                 submit to urinalysis testing. Mr. Nickerson was found to have a device commonly used to
                 defeat urinalysis testing located on his person, a thin blue tube connected to another tube,
                 which Mr. Nickerson reported was located inside his rectum. He later admitted to the use
                 of heroin and methamphetamine.


          3      Special Condition # 6: You must abstain from the use of illegal controlled substances, and
                 must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                 no more than 6 tests per month, in order to confirm continued abstinence from these
                 substances.

                 Supporting Evidence: It is alleged that Mr. Nickerson violated the terms of his supervised
                 release by consuming controlled substances, heroin and methamphetamine, on or about July
                 20, 2021.

                 On April 14, 2021, supervision commenced in this matter. On April 21, 2021, a supervision
                 intake was completed. The conditions of supervision were reviewed with him. He signed
                 his judgment acknowledging an understanding of the conditions imposed by the Court, to
                 include the above-noted special condition number 6.

                 On July 22, 2021, Mr. Nickerson reported to the U.S. Probation Office and was directed to
                 submit to urinalysis testing. Mr. Nickerson tested presumptive positive for opiates and
                 methamphetamine. He then admitted to the use of heroin and methamphetamine
                 approximately 2 days prior and signed a drug use admission form.
          4      Special Condition # 6: You must abstain from the use of illegal controlled substances, and
                 must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                 no more than 6 tests per month, in order to confirm continued abstinence from these
                 substances.
     Case 2:19-cr-00191-WFN       ECF No. 119         filed 07/27/21      PageID.355 Page 3 of 4
Prob12C
Re: Nickerson, Russell Paul
July 27, 2021
Page 3

                 Supporting Evidence: It is alleged that Mr. Nickerson violated the terms of his supervised
                 release by failing to appear for random urinalysis testing on or about July 19, 21, and 26,
                 2021.

                 On April 14, 2021, supervision commenced in this matter. On April 21, 2021, a supervision
                 intake was completed. The conditions of supervision were reviewed with him. He signed
                 his judgment acknowledging an understanding of the conditions imposed by the Court, to
                 include the above-noted special condition number 6.

                 On July 15, 2021, Mr. Nickerson appeared for his first Sobriety Treatment and Education
                 Program (STEP) session and was placed on the color red for urinalysis testing through
                 Pioneer Human Services (PHS). He was reminded to continue calling the drug testing line
                 daily.

                 On July 19, 21, and 26, 2021, he failed to appear for urinalysis testing at PHS.
          5      Special Condition # 5: You must undergo a substance abuse evaluation and, if indicated by
                 a licensed/certified treatment provider, enter into and successfully complete an approved
                 substance abuse treatment program, which could include inpatient treatment and aftercare
                 upon further order of the court. You must contribute to the cost of treatment according to
                 your ability to pay. You must allow full reciprocal disclosure between the supervising officer
                 and treatment provider.

                 Supporting Evidence: It is alleged that Mr. Nickerson violated the terms of his supervised
                 release by failing to appear for substance abuse treatment on or about July 21, 2021.

                 On April 14, 2021, supervision commenced in this matter. On April 21, 2021, a supervision
                 intake was completed. The conditions of supervision were reviewed with him. He signed
                 his judgment acknowledging an understanding of the conditions imposed by the Court, to
                 include the above-noted special condition number 5.

                 Mr. Nickerson is enrolled in outpatient services at PHS and assigned to attend group sessions
                 every Tuesday evening. On July 21, 2021, he failed to appear for his treatment group
                 session.
          6      Standard Condition # 2: After initially reporting to the probation office, you will receive
                 instructions from the court or the probation officer about how and when you must report to
                 the probation officer, and you must report to the probation officer as instructed.

                 Supporting Evidence: It is alleged that Mr. Nickerson violated the terms of his supervised
                 release by failing to report to the probation office as directed on or about July 26, 2021.

                 On April 14, 2021, supervision commenced in this matter. On April 21, 2021, a supervision
                 intake was completed. The conditions of supervision were reviewed with him. He signed
                 his judgment acknowledging an understanding of the conditions imposed by the Court, to
                 include the above-noted standard condition number 2.

                 On July 22, 2021, Mr. Nickerson was directed to report to the U.S. Probation Office in
                 Spokane, Washington, on July 26, 2021, at 10 a.m.. Mr. Nickerson failed to report to the
                 probation office as directed on July 26, 2021.
Case 2:19-cr-00191-WFN   ECF No. 119   filed 07/27/21   PageID.356 Page 4 of 4
